FILED

UNITED S'I`ATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA  2 s 
G|I'L U.S. D|strlct & Banlcrnp|ny

Courts for the Dlstnct of Gollroil¢

Surf Moore, )
)

Plaintiff, )

)

v. ) civil A¢rion N@. /{/- -' 70 7

)

U.S. Justice Dep’t., )
)

Defendant. )

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff`s pro se Complaint and
application to proceed fn forma pauperis. The Court will grant the in forma pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofr v. Iqbal, 556 U.S. 662, 678-79 (2009)', Cira[sky v. CIA, 355
F.Bd 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Caftfctno, 75

F.R.D. 497,493(1).:).€. 1977).

The plaintiff, a resident of Jacl